June 7, 2011 Lazard Ltd Form 10-K for the Fiscal Year ended December 31, 2010 Form 10-Q for the Fiscal Quarter ended March 31, 2011 Schedule 14A filed on March 18, 2011 File No.001-32492 Dear Ms. Dickerson and Mr. Gordon: Reference is made to the comment letter (the “Comment Letter”) dated May27, 2011 from the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission with respect to the above-captioned filings of Lazard Ltd (the “Company”).This letter is to confirm the conversation on June7, 2011 between Ms. Dickerson of the Staff and the undersigned, in which it was agreed that the Company will have until June27, 2011 to submit its response to the Comment Letter. Sincerely, /s/Erik R. Tavzel Erik R. Tavzel Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, DC 20549-3561 Attention: Ms. Jessica Dickerson Mr. Jeffrey Gordon FEDEX
